           Case: 5:19-cv-02630-BYP Doc #: 1 Filed: 11/11/19 1 of 9. PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHER DISTRICT OF OHIO

ELECTRONIC RECEIPTS                   DELIVERY
SYSTEMS, LLC                                          Civil Action No.:

              Plaintiff,
                                                      TRIAL BY JURY DEMANDED
      v.

MEIJER, INC.

              Defendant.


                      COMPLAINT FOR INFRINGEMENT OF PATENT

       Now comes, Plaintiff, Electronic Receipts Delivery Systems, LLC (“Plaintiff” or

“ERDS”), by and through undersigned counsel, and respectfully alleges, states, and prays as

follows:

                                  NATURE OF THE ACTION

       1.       This is an action for patent infringement under the Patent Laws of the United

States, Title 35 United States Code (“U.S.C.”) to prevent and enjoin Defendant Meijer Inc.

(hereinafter “Defendant” or “Meijer”), from infringing and profiting, in an illegal and

unauthorized manner, and without authorization and/or consent from Plaintiff from U.S. Patent

No 8,534,551 (“the ‘551 Patent” or the “Patent-in-Suit”), which is attached hereto as Exhibit A

and incorporated herein by reference, and pursuant to 35 U.S.C. §271, and to recover damages,

attorney’s fees, and costs.

                                          THE PARTIES

       2.       Plaintiff is a Texas limited liability company with its principal place of business at

1400 Preston Road, Suite 400, Plano, Texas 75093.




                                                  1
            Case: 5:19-cv-02630-BYP Doc #: 1 Filed: 11/11/19 2 of 9. PageID #: 2



          3.     Upon information and belief, Defendant is a corporation organized under the laws

of Michigan, having a principal place of business at 2929 Walker Avenue, Grand Rapids,

Michigan, 49544. Upon information and belief, Defendant may be served with process c/o The

Corporation Company, 40600 Ann Arbor Road East, Suite 201, Plymouth, Michigan, 48170.

          4.     Defendant has done and continues to do business in this judicial district,

including, but not limited to, providing products/services to customers located in this judicial

district.

          5.     Defendant has a physical presence in this judicial district, namely, a Meijer store

at 4303 Kent Road, Stow, Ohio, 44224.

                                  JURISDICTION AND VENUE

          6.     This is an action for patent infringement in violation of the Patent Act of the

United States, 35 U.S.C. §§1 et seq.

          7.     The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§1331 and 1338(a).

          8.     This Court has personal jurisdiction over Defendant by virtue of its systematic

and continuous contacts with this jurisdiction and its residence in this District, as well as because

of the injury to Plaintiff, and the cause of action Plaintiff has risen in this District, as alleged

herein.

          9.     Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to its substantial business in this forum, including: (i) at least a portion of the

infringements alleged herein; (ii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, and/or deriving substantial revenue from goods and services




                                                  2
        Case: 5:19-cv-02630-BYP Doc #: 1 Filed: 11/11/19 3 of 9. PageID #: 3



provided to individuals in this forum state and in this judicial District; and (iii) being physically

located in this District.

        10.     Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b) because

Defendant resides in this District under the Supreme Court’s opinion in TC Heartland v. Kraft

Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through its physical presence, and regular and

established place of business in this District.

                                   FACTUAL ALLEGATIONS

        11.     On September 17, 2013, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued the ‘551 Patent, entitled “SYSTEM AND METHOD FOR

ISSUING DIGITAL RECEIPTS FOR PURCHASE TRANSACTIONS OVER A NETWORK”

after a full and fair examination. The ‘551 Patent is attached hereto as Exhibit A and

incorporated herein as if fully rewritten.

        12.     Prior to the issuance of the ‘551 Patent, customers routinely received receipts for

goods or services purchased usually at the time of purchase in paper form. Ex. A, 2:5-7. Receipts

are important for a number of reasons, namely, a receipt is usually (but not always) needed to

return or replace the merchandise; a receipt is needed to verify and compare against the credit

card charge bill to make sure that the credit card charges are accurate; the receipt is needed for

income tax purposes; a receipt is needed for insurance purposes in the event of loss or damage to

property; a receipt is needed to verify proof of purchase for a manufacturer rebate; and a receipt

is needed in many cases for manufacturer warranty claims. Ex. A, 2:7-16.

        13.     The ‘551 Patent identified that the problem with paper receipts is that many times

they are lost or discarded by the purchaser. Ex. A, 2:17-18. The ‘551 Patent identified that a need




                                                  3
        Case: 5:19-cv-02630-BYP Doc #: 1 Filed: 11/11/19 4 of 9. PageID #: 4



existed for techniques to facilitate providing customers with receipts for goods or services

purchased that can be accessible by the customer at a time after the point of sale. Ex. A, 2:22-25.

       14.      To solve this deficiency and address this need, the ‘551 Patent identified a system

and method for a merchant to provide a digital electronic receipt to a customer at the time of

purchase are provided. The digital receipt will be stored on the global computer network (e.g.,

the Internet) or a local network. Ex. A, 2:32-35.

       15.      Plaintiff is presently the owner of the ‘551 Patent, having received all right, title

and interest in and to the ‘551 Patent from the previous assignee of record. Plaintiff possesses all

rights of recovery under the ‘551 Patent, including the exclusive right to recover for past

infringement.

       16.      The invention claimed in the ‘551 Patent comprises a method for issuing a

purchase transaction receipt over a network.

       17.      The ‘551 Patent contains 20 claims, three of which are independent claims.

       18.      Claim 1 of the ‘551 Patent states:

                        “1. A method for issuing a purchase transaction receipt over a network, the
                method comprising:
                        receiving, by at least one server in communication with the network, a
                registration request to receive digital receipts in association with a first credit card
                account;
                        storing, by the at least one server, at least one first customer record in a
                database, the at least one first customer record associating the first credit card
                account with a destination associated with a first customer;
                        receiving, at the at least one server from a point-of-sale terminal,
                information identifying the first credit card account and information about a
                transaction;
                        retrieving, by the at least one server, the at least one first customer record
                from the database based on the information identifying the first credit card
                account;
                        initiating a charge of an amount of the transaction to the first credit card
                account; and

                                                    4
        Case: 5:19-cv-02630-BYP Doc #: 1 Filed: 11/11/19 5 of 9. PageID #: 5



                       automatically transmitting a digital receipt for the transaction to the
               destination associated with the first customer without input from the first
               customer.” See Exhibit A.

       19.     Claim 1 of the ‘551 Patent recites a non-abstract method for issuing a purchase

transaction receipt over a network.

       20.     Claim 1 of the ‘551 Patent provides the practical application of a method for

issuing a purchase transaction receipt over a network.

       21.     Claim 1 of the ‘551 Patent provides an inventive step for the issuing a purchase

transaction receipt over a network to address the deficiencies and needs identified in the

Background section of the ‘551 Patent. See Ex. A.

       22.     Defendant commercializes, inter alia, methods that perform all the steps recited in

at least one claim of the ‘551 Patent. More particularly, Defendant commercializes, inter alia,

methods that perform all the steps recited in Claim 1 of the ‘551 Patent. Specifically, Defendant

makes, uses, sells, offers for sale, or imports a method that encompasses that which is covered by

Claim 1 of the ‘551 Patent.

                                 DEFENDANT’S PRODUCT

       23.     Defendant offers solutions, such as the “Meijer Mobile App” system (the

“Accused Product”), that enables or performs a method for issuing a purchase transaction receipt

over a network. A non-limiting and exemplary claim chart comparing the Accused Product of

Claim 1 of the ‘551 Patent is attached hereto as Exhibit B and is incorporated herein as if fully

rewritten.

       24.     As recited in Claim 1, a system, at least in internal testing and usage, utilized by

the Accused Product practices a receiving, by at least one server in communication with the




                                                5
        Case: 5:19-cv-02630-BYP Doc #: 1 Filed: 11/11/19 6 of 9. PageID #: 6



network, a registration request to receive digital receipts in association with a first credit card

account. See Ex. B.

       25.     As recited in one step of Claim 1, the system, at least in internal testing and usage,

utilized by the Accused Product practices storing, by the at least one server, at least one first

customer record in a database, the at least one first customer record associating the first credit

card account with a destination associated with a first customer. See Ex. B.

       26.     As recited in another step of Claim 1, the system, at least in internal testing and

usage, utilized by the Accused Product practices receiving, at the at least one server from a point-

of-sale terminal, information identifying the first credit card account and information about a

transaction. See Ex. B.

       27.     As recited in another step of Claim 1, the system, at least in internal testing and

usage, utilized by the Accused Product practices retrieving, by the at least one server, the at least

one first customer record from the database based on the information identifying the first credit

card account. See Ex. B.

       28.     As recited in another step of Claim 1, the system, at least in internal testing and

usage, utilized by the Accused Product practices initiating a charge of an amount of the

transaction to the first credit card account. See Ex. B.

       29.     As recited in another step of Claim 1, the system, at least in internal testing and

usage, utilized by the Accused Product practices automatically transmitting a digital receipt for

the transaction to the destination associated with the first customer without input from the first

customer. See Ex. B.




                                                  6
        Case: 5:19-cv-02630-BYP Doc #: 1 Filed: 11/11/19 7 of 9. PageID #: 7



       30.       The elements described in the preceding paragraphs are covered by at least Claim

1 of the ‘551 Patent. Thus, Defendant’s use of the Accused Product is enabled by the method

described in the ‘551 Patent.

                              INFRINGEMENT OF THE PATENT-IN-SUIT

       31.       Plaintiff realleges and incorporates by reference all of the allegations set forth in

the preceding paragraphs

       32.       In violation of 35 U.S.C. § 271, Defendant is now, and has been directly

infringing the ‘551 Patent.

       33.       Defendant has had knowledge of infringement of the ‘551 Patent at least as of the

service of the present Complaint.

       34.       Defendant has directly infringed and continues to directly infringe at least one

claim of the ‘551 Patent by using, at least through internal testing or otherwise, the Accused

Product without authority in the United States, and will continue to do so unless enjoined by this

Court. As a direct and proximate result of Defendant’s direct infringement of the ‘551 Patent,

Plaintiff has been and continues to be damaged.

       35.       Defendant has induced others to infringe the ‘551 Patent by encouraging

infringement, knowing that the acts Defendant induced constituted patent infringement, and its

encouraging acts actually resulted in direct patent infringement.

       36.       By engaging in the conduct described herein, Defendant has injured Plaintiff and

is thus liable for infringement of the ‘551 Patent, pursuant to 35 U.S.C. § 271.

       37.       Defendant has committed these acts of infringement without license or

authorization.




                                                   7
        Case: 5:19-cv-02630-BYP Doc #: 1 Filed: 11/11/19 8 of 9. PageID #: 8



       38.     As a result of Defendant’s infringement of the ‘551 Patent, Plaintiff has suffered

monetary damages and is entitled to a monetary judgment in an amount adequate to compensate

for Defendant’s past infringement, together with interests and costs.

       39.     Plaintiff will continue to suffer damages in the future unless Defendant’s

infringing activities are enjoined by this Court. As such, Plaintiff is entitled to compensation for

any continuing and/or future infringement up until the date that Defendant is finally and

permanently enjoined from further infringement.

       40.     Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim

construction purposes by the claim charts that it provides with this Complaint. The claim chart

depicted in Exhibit B is intended to satisfy the notice requirements of Rule 8(a)(2) of the

Federal Rule of Civil Procedure and does not represent Plaintiff’s preliminary or final

infringement contentions or preliminary or final claim construction positions.


                                 DEMAND FOR JURY TRIAL

       41.     Plaintiff demands a trial by jury of any and all causes of action.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       a. That Defendant be adjudged to have directly infringed the ‘551 Patent either literally

or under the doctrine of equivalents;

       b. An accounting of all infringing sales and damages including, but not limited to, those

sales and damages not presented at trial;




                                                 8
          Case: 5:19-cv-02630-BYP Doc #: 1 Filed: 11/11/19 9 of 9. PageID #: 9



          c. That Defendant, its officers, directors, agents, servants, employees, attorneys,

affiliates, divisions, branches, parents, and those persons in active concert or participation with

any of them, be permanently restrained and enjoined from directly infringing the ‘551 Patent;

          d. An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate Plaintiff

for the Defendant’s past infringement and any continuing or future infringement up until the date

that Defendant is finally and permanently enjoined from further infringement, including

compensatory damages;

          e. An assessment of pre-judgment and post-judgment interest and costs against

Defendant, together with an award of such interest and costs, in accordance with 35 U.S.C. §284;

          f. That Defendant be directed to pay enhanced damages, including Plaintiff’s attorneys’

fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and

          g. That Plaintiff be granted such other and further relief as this Court may deem just and

proper.

Dated: November 11, 2019                        Respectfully submitted,

                                                SAND, SEBOLT & WERNOW CO., LPA

                                                /s/ Howard L. Wernow
                                                Howard L. Wernow
                                                Aegis Tower - Suite 1100
                                                4940 Munson Street, N. W.
                                                Canton, Ohio 44718
                                                Phone: 330-244-1174
                                                Fax: 330-244-1173
                                                Howard.Wernow@sswip.com

                                                ATTORNEYS FOR PLAINTIFF




                                                  9
